Citation Nr: 0209842	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a scar of the left foot.

2. Entitlement to a compensable evaluation for a scar of the 
left buttock.

3.  Entitlement to a compensable evaluation for a scar of the 
left arm.

4. Entitlement to a compensable evaluation for a scar of the 
left chest.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
scars of the left foot, buttock, arm, and chest, and assigned 
a 10 percent disability evaluation for the veteran's left 
foot and noncompensable disability evaluations for his other 
scars.

The Board notes that, in a March 2001 Board decision, the 
issues of entitlement to an entitlement to increased 
disability evaluations for the veteran's scars were remanded 
for additional development.  This was accomplished to the 
extent possible and the case has now been returned to the 
Board.

The Board also notes that the veteran is in receipt of a 
total disability evaluation based on individual 
unemployability due to service connected disabilities, 
effective from March 1, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's scar of the left foot is superficial and 
tender on objective demonstration.

3.  The veteran's scars of the left buttock, arm, and chest 
are not productive of limitation of motion, nor are they 
tender and painful on objective demonstration or poorly 
nourished with repeated ulceration.

4.  The veteran's scars of the left foot, buttock, arm, and 
chest are not productive of muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for a scar of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).

2. The criteria for a compensable evaluation for a scar of 
the left buttock have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.56, 4.73, 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

3. The criteria for a compensable evaluation for a scar of 
the left arm have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.56, 4.73, 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

4. The criteria for a compensable evaluation for a scar of 
the left chest have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.56, 4.73, 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for his scars of the left foot, buttock, 
arm, and chest do not accurately reflect the severity of 
those disabilities.  Specifically, the veteran asserts that 
his scars should be assigned higher disability evaluations 
because he experiences tenderness in his left heel and 
limitation of function of his arm, buttock, and chest.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA 
treatment records have been obtained and the veteran was 
afforded several VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3 
(2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the issue on appeal stems from an 
initial grant of service connection and the assignment of 
initial evaluations for the veteran's disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45 (2001); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran was awarded service connection for scars of the 
left foot, left buttock, left arm, and left chest by a 
November 1999 rating decision.  A 10 percent disability 
evaluation was assigned for the veteran's scar of the left 
foot, effective March 1999.  The veteran's scars of the left 
buttock, left, arm, and left chest were each assigned 
noncompensable disability evaluations.  The RO, in March 
2002, after completing further development, issued a 
supplemental statement of the case, continuing the 10 percent 
disability evaluation for the veteran's left foot and the 
noncompensable disability evaluations for the veteran's left 
buttock, arm, and chest.  As the currently assigned 10 
percent disability evaluation and noncompensable disability 
evaluations are less than the maximum available under the 
applicable Diagnostic Codes, the veteran's claims for 
increased evaluations remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran's service medical records show that the veteran 
incurred shrapnel wounds to the left arm, left chest, left 
heel, and left buttock.  According to his records, the 
veteran sustained penetrating shrapnel wounds to the left 
arm, chest, buttock, and heel on May 13, 1944.  X-rays showed 
that the veteran had a 1-centimeter by 1-centimeter fragment 
just below the skin at the tip of the left heel and a small 
fragment in the lower buttock.  The wound was initially 
treated with sterile dressings, followed by debridement and 
sutures.  The sutures were removed on May 21, 1944, and the 
wounds were noted as healing well, with some drainage of the 
left foot, which later records show was resolved.  In 
addition, records indicate that the veteran was returned to 
duty on June 14, 1944.  The veteran's separation examination 
report noted that the veteran's feet were normal, that 
examination was negative for musculoskeletal defects, and 
that the veteran's chest X-ray was negative for 
abnormalities.  The report also noted that the veteran had a 
2-inch scar on the lateral aspect of the left foot, a 1-inch 
scar of the lateral aspect of the left thigh, and a 2-inch 
scar on the posterior aspect of the left chest.  All of the 
scars were noted as being insignificant.

The veteran was afforded his first post-service VA 
examination in September 1999.  According to the report, the 
veteran related that he was injured by metal fragments from a 
fragmentation bomb in 1944.  He also related that he 
occasionally limps due to tenderness in the left heel.  
Examination showed a 1/2 transverse scar on the left arm, 
without underlying tissue loss; a 1/2 inch transverse scar in 
the left buttock region at the gluteal crease, without 
obvious underlying tissue loss; and a scar on the left side 
of his chest, without underlying tissue loss.  There were 
also two scars on the left foot.  The first scar was a 1/2 inch 
(in diameter) scar at the lateral aspect of the left foot, 
which was noted as being an entrance wound.  The second scar 
was a 1/2 inch long scar in the mid-portion of the heel pad, 
which was noted as being an exit wound.  The examiner noted 
that there was no obvious underlying tissue loss at either 
site, but that the veteran's heel was tender to the touch.  
Deep tendon reflexes were physiological and the veteran had 
good peripheral pulses of the extremities, without edema. 

A November 2000 VA examination showed that the veteran's skin 
over his coccyx, elbows, and heels was intact.  Sensory 
sensation was sharp in the upper and lower extremities, and 
motor strength was 5 out of 5.  Range of motion of the upper 
and lower extremities was 100 percent of that expected for a 
man the veteran's age.  There was no evidence of pedal or 
ankle edema.

The veteran was afforded a second VA examination in September 
2001.  According to the report, the veteran had shrapnel 
wounds from a fragmentation bomb in 1944.  Physical 
examination showed a 1/2 inch lateral transverse scar on the 
left mid-upper arm, without loss of tissue; a 1 inch left 
posterior axillary scar on the mid-chest, without underlying 
tissue loss; and a 1/2 inch scar on the left buttock near the 
crease.  In addition, the veteran had a 1/2 inch entrance wound 
at the mid-lateral aspect of the left foot, with a 1/4 to 1/2 
inch exit wound on the plantar aspect of his posterior heel.  
The veteran had tenderness of the left heel and reported 
occasional limping due to pain.  There was no evidence of 
ulceration or breakdown of the skin, elevation or depression 
of the scars, underlying tissue loss, inflammation, edema, or 
keloid formations.  There was also no evidence of 
disfigurement or limitations of function secondary to the 
scars.  The color of the scars was slightly lighter than the 
rest of the veteran's skin color.  The diagnosis was scars, 
secondary to a fragmentation bomb in 1944.

The veteran was also afforded a VA social work survey in 
September 2001.  The veteran reported that he had arthritis 
in the left foot and a "tingling type pain" in the left 
leg, which he believed to be residuals of a combat injury.  
He also reported that he had scars on the left side of his 
body from machine gunfire and a scar where shrapnel was 
removed from his left foot.  He stated that his convalescence 
after being wounded in the left side was "pretty 
successful" and that he was returned to duty.

The veteran was most recently afforded a VA examination in 
February 2002.  According to the examination report, the 
veteran reported that he had shrapnel wounds to the left 
elbow and ankle, but that these wounds did not bother him.  
Examination showed that the veteran had a small scar over the 
left distal 1/3 of the lateral humerus and some small scars 
over the left ankle.  The veteran related that these scars 
are not painful, but that he felt that there may still be 
shrapnel in the left humerus.  The examiner noted that there 
was no loss of function or limitation of motion due to the 
veteran's service-connected scars, and that the scars were 
well nourished, without ulceration, tenderness, or pain.  
There was no evidence of tissue loss and the scars were not 
disfiguring.

A March 2002 VA medical record associated with treatment for 
a left hip fracture indicates that the veteran had shrapnel 
in his left proximal femur from a gunshot wound during World 
War II.

The veteran's scar of the left foot is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.118 (2001), 
Diagnostic Code 7804.  The veteran's scars of the left 
buttock, arm, and chest are assigned noncompensable 
disability evaluations pursuant to 38 C.F.R. § 4.118 (2001), 
Diagnostic Code 7805.

The Board has considered whether the veteran may be entitled 
to increased disability evaluations under the applicable 
Diagnostic Codes for scars, including Diagnostic Codes 7803 
and 7804.  Pursuant to 38 C.F.R. § 4.118 (2001), Diagnostic 
Code 7803, a 10 percent disability evaluation is assigned for 
poorly nourished, superficial scars with repeated ulceration.  
A 10 percent disability evaluation is assigned under 
Diagnostic Code 7804 for superficial scars that are tender 
and painful upon objective demonstration.  There are no 
higher disability evaluations available under Diagnostic 
Codes 7803 and 7804.  In addition, disability evaluations are 
assigned for scars under Diagnostic Code 7805 for limitation 
of function of the part affected by the scar.  See 38 C.F.R. 
§ 4.118 (2001), Diagnostic Codes 7803, 7804, and 7805.

The veteran's scars of the left buttock, arm, and chest are 
assigned noncompensable disability evaluations pursuant to 
38 C.F.R. § 4.118 (2001), Diagnostic Code 7805. However, the 
medical evidence shows that veteran does not have limitation 
of motion of the left buttock, arm, or chest.  The veteran's 
VA examination reports clearly state that the veteran's scars 
do not limit his range of motion of any of the affected body 
parts or impair his ability to function.  Accordingly, the 
Board finds that a compensable evaluations under the 
provisions of Diagnostic Code 7805 for scars of the left 
buttock, arm, and chest are not in order, and instead will 
consider Diagnostic Codes 7803 and 7804. 

In reviewing the rating criteria for the veteran's scar of 
the left foot in relation to the evidence for consideration, 
the Board finds that the veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran has any limitation of motion of his 
left foot.  With regard to the veteran's left foot wound, the 
Board acknowledges that the wound was penetrating, with an 
entrance and exit wound.  However, the scars are well healed, 
without ulceration, inflammation, or tissue loss.  Likewise, 
the veteran had normal range of motion of the lower 
extremities at his November 2000 VA examination.  Moreover, 
although the veteran experiences heel tenderness upon touch, 
there was no evidence of functional impairment or limitation 
of motion.  Similarly, the currently assigned 10 percent 
disability rating contemplates the veteran's complaints of 
tenderness and occasional limping.  Therefore, the veteran's 
symptomatology most closely approximates the criteria for the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 7804. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's other 
scars, the Board finds that the veteran's disability picture 
with regard to his scars of the left buttock, chest, and arm 
are most consistent with the currently assigned 
noncompensable disability evaluations and that compensable 
disability evaluations are not warranted.  The objective 
clinical evidence of record does not show that the veteran's 
scars of the left buttock, chest, and arm are repeatedly 
ulcerated, tender, or painful on objective demonstration.  In 
addition, the veteran acknowledged that his scars were not 
painful.  And, although the veteran's wounds were 
penetrating, resulting in possible retained shrapnel in his 
wounds, the veteran's scars are well healed, without 
underlying tissue loss or inflammation.  In addition, there 
is no evidence of elevation or depression of the scars, 
edema, or keloid formations.  Further, the veteran's scars 
are not disfiguring and do not result in any loss of 
function.  As such, the veteran is not entitled to a 
compensable disability evaluation under the provisions of 
Diagnostic Codes 7803 or 7804.

Because the veteran incurred shrapnel wounds in service, the 
Board also considered whether the veteran is entitled to 
higher disability evaluations on the basis of muscle injury. 
The factors considered in evaluating disabilities residual to 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2001).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2001).  In rating muscle injuries under 
Diagnostic Codes 5301 through 5323, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  See 38 C.F.R. § 4.56 (2001).  

Reviewing the evidence of record, the Board concludes that 
the veteran is not entitled to compensable disability 
evaluations for the scars of the left buttock, arm, and chest 
due to shrapnel wounds under 38 C.F.R. § 4.56 (2001).  
Additionally, the Board also finds that the veteran is not 
entitled to a disability evaluation in excess of 10 percent 
for his scar of the left foot due to a shrapnel wound under 
38 C.F.R. § 4.56 (2001).  The evidence of record does not 
show that the veteran sustained any injury to the any muscles 
in the areas of his left foot, buttock, arm, and chest.  
While the veteran's wounds were reported to be penetrating, 
the wounds required only cleaning and debridement, and 
sutures were removed after 7 days.  Likewise, there was no 
evidence of a prolonged infection or residual functional 
impairment, despite possible retained metallic fragments.  
Additionally, there is no evidence of muscle loss or damages 
as a result of the veteran's wounds.  Significantly, the 
veteran did not have bone or nerve damage, and there was no 
evidence of deformity, muscle weakness, or incoordination.  
Therefore, there is no objective clinical indication that the 
veteran's shrapnel wounds of the left foot, buttock, arm, and 
chest support increased ratings under 38 C.F.R. § 4.56 (2001) 
and the related Diagnostic Codes.

In reaching this decision, the Board has also considered the 
clinical manifestations of the veteran's scars of the left 
foot, buttock, arm, arm, and chest, including any effects 
these disabilities have on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 
(2001).  The Board has also considered and applied all 
pertinent aspects of 38 C.F.R. § 4.71a (2001) for 
musculoskeletal disabilities.  However, there is no basis for 
higher ratings under 38 C.F.R. § 4.71a (2001).

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period were the veteran's 
disabilities more disabling than reflected by the currently 
assigned ratings. 

The Board has also considered whether the veteran is entitled 
to increased disability evaluations on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present "such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that his scars of the left foot, 
buttock, arm, and chest, standing alone, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (2001) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to increased 
ratings for scars of the left foot, buttock, arm, and chest, 
on either a schedular or an extra-schedular basis.




ORDER

An evaluation in excess of 10 percent for a scar of the left 
foot is denied.

A compensable evaluation for a scar of the left buttock is 
denied.

A compensable evaluation for a scar of the left arm is 
denied.

A compensable evaluation for a scar of the left chest is 
denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

